      Case 2:19-cv-02080-RSL Document 12 Filed 04/17/20 Page 1 of 2




                                        THE HONORABLE ROBERT S. LASNIK




                       UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF WASHINGTON AT SEATTLE
NORTHWEST ADMINISTRATORS, INC.,
                                      NO. C19-02080-RSL
                   Plaintiff,
            v.
                                      AMENDED ORDER DIRECTING ENTRY
O-CO CONCRETE CONSTRUCTION            OF JUDGMENT
LLC, a Washington limited liability
company,

                    Defendant.

                                 Summary of Judgment

Judgment Creditor:                       Northwest Administrators, Inc.
Judgment Debtor:                         O-Co Concrete Construction LLC
Principal Judgment Amount                $6,999.60
Liquidated Damages                       $1,999.92
Interest to Date of Judgment:              $155.88
Attorneys' Fees:                           $830.10
Costs:                                     $474.50
Other Recovery Amounts:                  NONE
Percent Interest on Principal:           Five percent (5%) per annum
Interest Rate on Costs:                  NONE
Attorneys for Judgment
  Creditor:                              Reid, McCarthy, Ballew & Leahy, L.L.P.

      THIS MATTER coming on for consideration upon Plaintiff’s motion for

judgment against the Defendant, Plaintiff being represented by its attorney, Russell J.

Reid of Reid, McCarthy, Ballew & Leahy, L.L.P., Defendant not being represented,

and the Court having reviewed the records and file herein, including the affidavit of


AMENDED ORDER DIRECTING ENTRY
OF JUDGMENT– C19-02080-RSL
Page 1 of 2
      Case 2:19-cv-02080-RSL Document 12 Filed 04/17/20 Page 2 of 2




Russell J. Reid, the Declaration of Hunter Hughes, and the exhibits thereto in support

of Plaintiff’s motion, and being fully advised in the premises, now, therefore, it is

hereby

       ORDERED, ADJUDGED AND DECREED that Plaintiff be and hereby is

awarded judgment against Defendant in the amounts hereinafter listed, which

amounts are due the Plaintiff’s Trusts by Defendant for its inclusive employment of

members of the bargaining unit represented by Local 313, with which the Defendant

has a valid collective bargaining agreement, and which amounts are due by reason

of its specific acceptance of the Plaintiff’s Agreements and Declarations of Trust for

the period October 2019 through December 2019: for contributions of $6,999.60, for

liquidated damages of $1,999.92, for pre-judgment interest of $155.88, for attorneys’

fees of $830.10, and for costs of $474.50, all for a total of $10,460.00.

       Dated this 17th day of April, 2020.


                                          A
                                          THE HONORABLE ROBERT S. LASNIK

Presented for Entry by:


s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff




AMENDED ORDER DIRECTING ENTRY
OF JUDGMENT– C19-02080-RSL
Page 2 of 2
